DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's “Amendment after Final under 37 CFR 1.116” filed on 18 September 2020 [hereinafter Response] has been entered, where:
Claims 1, 2, 8, 12, 13, and 19 are amended.
Claims 9 and 20 are cancelled.
Claims 1-8, 10-19, and 21 are pending.
Claims 1-8, 10-19, and 21 are rejected.
Examiner notes Applicant claims priority to Taiwanese foreign application 105138871 filed 25 November 2016. As Examiner’s omission was correctly pointed out by Applicant, the Examiner further notes that a certified copy of the foreign application has been filed in the instant application on 09 January 2017 as required by 37 CFR 1.55.
Claim Rejections - 35 U.S.C. § 101
3.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 1-8, 10-19, and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a data analysis method. 
Specifically, the claims are directed to an abstract idea of “data analysis”, similar to “collecting information, analyzing it, and displaying certain results of the collection and analysis” (Electric Power Group), as explained below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
The USPTO published revised guidance on patent subject matter eligibility. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) [hereinafter "Guidance"], and an October 2019 Update: Subject Matter Eligibility, <https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf> (84 Fed. Reg. 55942 (notification)) (Oct. 19, 2019) [hereinafter “October Update”]. 
Step 1 of the USPTO's eligibility analysis asks whether the claimed subject matter falls within the four statutory categories of invention. Guidance at pp. 53-54. Under Step 2A, Prong One of the Guidance, determines whether the claim recites a judicial exception, including particular groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes). Guidance at pp. October Update at pp. 1-9. When at Step 2A, Prong One, the claim recites a judicial exception, then proceeding under Step 2A, Prong Two of the Guidance, claim is analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. Guidance at pp. 53-55; October Update at pp. 10-15; see also MPEP §§ 2106.05(a}-(c), (e}-(h) (9th ed. Rev. 08.2017, Jan. 2018). Figure 2 of the October Update is illustrative of the analysis:

    PNG
    media_image1.png
    580
    615
    media_image1.png
    Greyscale

October Update, at p. 11 & Figure 2. Only when a claim recites a judicial exception and fails to integrate the exception into a practical application, then is the claim “directed to” a judicial exception, thereby triggering the need for further analysis pursuant to the second step of the Alice/Mayo test (USPTO Step 2B). Under Step 2B, the analysis is to determine whether the claim adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional activity in the field" (see MPEP § 2106.05(d)) or whether the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Guidance, at p. 56.
Claim 1 recites:
A data analysis method, comprising:
collecting a user data . . . comprising a plurality of data factors;
generating a plurality of situation conditions from the user data . . . ;
calculating a distribution ratio of each of the situation conditions to obtain a first data by an analysis module . . . ;
calculating a success ratio of information association of an information association algorithm under each of the situation conditions to obtain a second data by the analysis module;
obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data;
generating a suggestion information relating to the information association algorithm according to the at least one evaluating parameter; and
adding more data factors to each of the plurality of situation conditions by a deep neuron network (DNN) training to update each of the plurality of situation conditions.
All of the above limitations encompass steps that a person would perform when analyzing data and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of collecting, generating, calculating, obtaining, and adding, from being performed in the human mind as mental steps - that is, recites a judicial exception under Prong 1 of Step 2A.
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. Guidance, 84 Fed. Reg. at p. 55. But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. Guidance, 84 Fed. Reg. at p. 55. Though the claim recites an analysis module “implemented by a processor or by a circuit having See Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 1 is not integrated into a practical application.
Because claim 1 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer Kulkarni et al., ¶¶ 0067-70 & Fig. 1 (recommender system implemented by processors and memory having the ability of data processing). With respect to the deep neuron network, the Specification recites that “the machine learning algorithm . . . is, for example, a deep neuron network (DNN) algorithm. However, disclosure is not limited thereto.” (Specification ¶ 0027). As such, the Specification appears to support use of a deep neuron network (DNN) algorithm as a machine learning algorithm is well-understood, routine, and conventional. (See also, US Published Application 20180121533 to Magnani et al., ¶¶ 0028, 0030 (recommender system implementing machine learning models, in which the machine learning model may be implemented as a deep neural network)).
Accordingly, the additional limitation, considered individually and in combination, does not provide an inventive concept.
Claim 12 recites:
A data analysis system, comprising:
a data collecting module, for collecting a user data . . . ;
a situation condition generating module, for generating a plurality of situation conditions from the user data . . . ;
an analysis module, for calculating a distribution ratio of each of the situation conditions to obtain a first data, and calculating a success ratio of information association of an information association algorithm under each of the situation conditions to obtain a second data;
an evaluating module, for obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data; and
a suggestion information generating module, for generating a suggestion information relating to the information association algorithm according to the at least one evaluating parameter;
wherein each of the data collecting module, the situation condition generating module, the analysis module, the evaluating module, and the suggestion information generating module is implemented by a processor or by a circuit having the ability of data processing, and
wherein the situation condition generating module is further configured to add more data factors to each of the plurality of situation conditions by deep neuron network (DNN ) training to update each of the plurality of situation conditions.
All of the above limitations encompass steps that a person would perform when analyzing data and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of collecting, generating, calculating, obtaining, and adding, from being performed in the human mind as mental steps - that is, recites a judicial exception under Prong 1 of Step 2A.
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. Guidance, 84 Fed. Reg. at p. 55. But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. Guidance, 84 Fed. Reg. at p. 55. Though the claim recites an analysis module “implemented by a processor or by a circuit having the ability of data processing,” the analysis module is recited at a high level of generality, i.e., as an analysis module performing generic computer functions of See Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 12 is not integrated into a practical application.
Because claim 12 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The additional element includes using an analysis module implemented by a processor or a see also, US Published Application 20120078825 to Kulkarni et al., ¶¶ 0067-70 & Fig. 1 (recommender system implemented by processors and memory having the ability of data processing)). With respect to the deep neuron network, the Specification recites that “the machine learning algorithm . . . is, for example, a deep neuron network (DNN) algorithm. However, disclosure is not limited thereto.” (Specification ¶ 0027). As such, the Specification appears to support use of a deep neuron network (DNN) algorithm as a machine learning algorithm is well-understood, routine, and conventional. (See also, US Published Application 20180121533 to Magnani et al., ¶¶ 0028, 0030 (recommender system implementing machine learning models, in which the machine learning model may be implemented as a deep neural network)).
Accordingly, the additional limitation, considered individually and in combination, does not provide an inventive concept.
5.	Claims 2-8 and 11 do not include language that would preclude the steps of collecting, generating, calculating, obtaining, generating, and adding, of claim 1 from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 2 recites the “data analysis method according to claim 1, further comprising: obtaining each of the situation conditions by combining the data factors based on a machine learning algorithm.” The claim does not include an 
Claim 3 recites the “data analysis method according to claim 2, wherein the machine learning algorithm is a deep neuron network (DNN) algorithm.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. the Specification recites that “the machine learning algorithm . . . is, for example, a deep neuron network (DNN) algorithm. However, disclosure is not limited thereto.” (Specification ¶ 0027). As such, the Specification appears to support use of a deep neuron network (DNN) algorithm as a machine learning algorithm is well-understood, routine, and conventional. (See also, US Published Application 20180121533 to Magnani et al., ¶¶ 0028, 0030 (recommender system implementing machine learning models, in which the machine learning model may be implemented as a deep neural network)).
	Claim 4 recites the “data analysis method according to claim 1, further comprising: obtaining the at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 5 recites the “data analysis method according to claim 1, further comprising: obtaining the at least one evaluating parameter by calculating a cross entropy of the first data and the second data.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Claim 6 recites the “data analysis method according to claim 1, further comprising: selecting at least one target situation condition for performing information association by the information association algorithm from the situation conditions according to the at least one evaluating parameter; determining whether the at least one target situation condition satisfies a output requirement; generating the suggestion information when the at least one target situation condition satisfies the output requirement; and updating the situation conditions until the at least one correspondingly selected target situation condition satisfies the output requirement when the at least one target situation condition does not satisfy the output requirement, and generating the suggestion information.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Claim 7 recites the “data analysis method according to claim 6, wherein the output requirement is that a sample coverage rate of the at least one target situation condition to all of the situation conditions is larger or equal to a limit value.” The claim does not include an additional element that integrates the abstract 
	Claim 8 recites the “data analysis method according to claim 6, wherein the user data comprises a plurality of data factors to be combined to form each of the situation conditions, the output requirement is the number of the data factors that make up each of the situation conditions is less or equal to a limit value.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Claim 10 recites the “data analysis method according to claim 1, further comprising: generating an alarm information when a degree of deviation in respect of time of at least one of the at least one evaluating parameter and the user data conforms to an alarm condition.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 11 recites a “non-transitory computer readable medium having an instruction sequence, a computer system performs the data analysis method according to claim 1 when the instruction sequence is performed by a processor.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
See Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 12 is not integrated into a practical application.
Because claim 11 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional Kulkarni et al., ¶¶ 0067-70 & Fig. 1 (recommender system implemented by processors and memory having the ability of data processing)). With respect to the deep neuron network (see claim 1), the Specification recites that “the machine learning algorithm . . . is, for example, a deep neuron network (DNN) algorithm. However, disclosure is not limited thereto.” (Specification ¶ 0027). As such, the Specification appears to support use of a deep neuron network (DNN) algorithm as a machine learning algorithm is well-understood, routine, and conventional. (See also, US Published Application 20180121533 to Magnani et al., ¶¶ 0028, 0030 (recommender system implementing machine learning models, in which the machine learning model may be implemented as a deep neural network)).
Accordingly, the additional limitation, considered individually and in combination, does not provide an inventive concept.
6.	Claims 13-19 and 21 do not include language that would preclude the steps of collecting, generating, calculating, obtaining, generating, and adding, of claim 12 from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 13 recites the “data analysis system according to claim 12, wherein the situation condition generating module is further adapted to obtain each of the situation conditions by combining the data factors based on a machine learning algorithm.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 14 recites the “data analysis system according to claim 13, wherein the machine learning algorithm is a deep neuron network (DNN) algorithm.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. the Specification recites that “the machine learning algorithm . . . is, for example, a deep neuron network (DNN) algorithm. However, disclosure is not limited thereto.” (Specification ¶ 0027). As such, the Specification appears to support use of a deep neuron network (DNN) algorithm as a machine learning algorithm is well-understood, routine, and conventional. (See also, US Published Application 20180121533 to Magnani et al., ¶¶ 0028, 0030 (recommender system implementing machine learning models, in which the machine learning model may be implemented as a deep neural network)).
	Claim 15 recites the “data analysis system according to claim 12, wherein the evaluating module is further adapted to obtain the at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Claim 16 recites the “data analysis system according to claim 12, wherein the evaluating module is further adapted to obtain the at least one evaluating parameter by calculating a cross entropy of the first data and the second data.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Claim 17 recites the “data analysis system according to claim 12, wherein the evaluating module is further adapted to: select at least one target situation condition for performing information association by the information association algorithm from the situation conditions according to the at least one evaluating parameter; determine whether the at least one target situation condition satisfies a output requirement; generating the suggestion information when the at least one target situation condition satisfies the output requirement; and update the situation conditions until the at least one correspondingly selected target situation condition satisfies the output requirement when the at least one target situation condition does not satisfy the output requirement, and generate the suggestion information.” The claim does not include an additional element that 
	Claim 18 recites the “data analysis system according to claim 17, wherein the output requirement is that a sample coverage rate of the at least one target situation condition to all of the situation conditions is larger or equal to a limit value.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Claim 19 recites the “data analysis system according to claim 6, wherein the user data comprises a plurality of data factors to be combined to form each of the situation conditions, the output requirement is the number of the data factors that make up each of the situation conditions is less or equal to a limit value.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 21 recites a “data analysis system according to claim 12, further comprising:
an alarm module for generating an alarm information when a degree of deviation in respect of time of at least one of the at least one evaluating parameter and the user data conforms to an alarm condition, wherein the alarm module is implemented by a processor or by a circuit having the ability of data processing.” The claim does not include an additional element that integrates the 
Though the claim recites an alarm module “implemented by a processor or by a circuit having the ability of data processing,” the alarm module is recited at a high level of generality, i.e., as an analysis module performing generic computer functions of calculating. This additional element, considered in the context of claim 12 as a whole, does not integrate the abstract idea into a practical application. Rather, this additional limitation merely uses a computer (processor or circuit) to perform generic computer activity, such as calculating operations pertaining to data. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 21 is not integrated into a practical application.
Because claim 21 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. Guidance, 84 Fed. Reg. at 56.
Kulkarni et al., ¶¶ 0067-70 & Fig. 1 (recommender system implemented by processors and memory having the ability of data processing)). 
Accordingly, the additional limitation, considered individually and in combination, does not provide an inventive concept.
Claim Rejections - 35 U.S.C. § 103
7.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
10.	Claims 1-3, 6-8, 10-14, 17-19, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20120078825 to Kulkarni et al. [hereinafter Kulkarni] in view of US Published Application 20180121533 to Magnani et al. [hereinafter Magnani].
Regarding claim 1, Kulkarni teaches [a] data analysis method, comprising:
collecting a user data, the user data comprising a plurality of data factors (Kulkarni ¶ 0017 teaches the input dataset can comprise one or more data factors 125 (that is, collecting a user data, the user data comprising a plurality of data factors));
generating a plurality of situation conditions from the user data, each of the plurality of situation conditions being made up of at least one of the plurality of data factors (Kulkarni ¶ 0027 teaches input dataset is one or more data factors 125 associated with the goal 130 (that is, the goal 130 is a situation condition); Kulkarni ¶ 0014 teaches that [p]rovider goals can be identified . . . [G]oals can be defined as input labels into a machine learning system and correlated with factored information (that is, generating a plurality of situation conditions from the user data, each of the plurality of situation conditions being made up of at least one of the plurality of data factors));
calculating a distribution ratio of each of the situation conditions to obtain a first data (Kulkarni ¶ 0024 teaches that [g]oals 130 can be reduced to input labels and fed into the machine learning system; input labels can also correspond to observations for the goal 130; moreoever, Kulkarni ¶ 0025 teaches that input observations (e.g., observations that are part of the input dataset) can be assigned a plurality of weights between input observations. For example, a first observation can be assigned a first weight and a second observation can be assigned a second weight. The differing weights can correspond to the effect the observation has on the machine learning system; that is, the application of the weights of Kulkarni to observations / labels (that is, a plurality of situation conditions is calculating a distribution ratio of each of the situation conditions to obtain a first data) by an analysis module, wherein the analysis module is implemented by a processor or by a circuit having the ability of data processing (Kulkarni ¶ 0015 generally teaches modules, which are an analysis module; Kulkarni ¶ 0068 teaches instructions (that is, software 624) that may also reside . . . within the main memory 604 and/or within the processor 602 during execution thereof (that is, the analysis module is implemented by a processor or by a circuit having the ability of data processing));
calculating a success ratio of information association of an information association algorithm under each of the situation conditions to obtain a second data by the analysis module (Kulkarni ¶ 0022 teaches the factorization module 120 can be configured to measure the impact a data factor 125 has on the model ( e.g., the degree to which changes in the particular data factor 125 influence the model's output). In an example, the factorization module 120 can be configured to assign an impact score to the data factors 125; Kulkarni ¶ 0026 teaches that [c]ollected observations can be fed into the machine learning system when the system is being trained);
obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data (Kulkarni ¶ 0022 teaches , the data factors 125 can be ordered by their assigned impact scores (that is, obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data) ; 
generating a suggestion information relating to the information association algorithm according to the at least one evaluating parameter (Kulkarni ¶ 0022 teaches the subset of data factors 125 can be selected by selecting a predetermined generating a suggestion information) based on the impact score ordering (that is, relating to the information association algorithm according to the at least one evaluating parameter). For example, if twenty data factors 125 are considered but only ten will be use, the twenty data factors 125 can be ordered and the first ten (e.g., most impactful or relevant) can be selected to produce the subset of data factors 125) ; and
adding more data factors to each of the plurality of situation conditions by a . . . neuron network (DNN) training to update each of the plurality of situation conditions (Kulkarni ¶ 0021 teaches that example, the factorization module 120 can be configured to autonomously (e.g., without human intervention) select the subset of data factors 125 (that is, adding more data factors to each of the plurality of situation conditions . . . to update each of the plurality of situation conditions); Kulkarni ¶ 0022 and Fig. 1 teaches that factorization module 120 can be configured to measure the impact a data factor 125 has on the model (e.g., the degree to which changes in the particular data factor 125 influence the model's output); Kulkarni Fig. 1 teaches:

    PNG
    media_image2.png
    717
    527
    media_image2.png
    Greyscale

Kulkarni ¶ 0005 teaches that the block diagram of Fig. 1 is an example system for search result ranking using machine learning. The machine learning of Kulkarni ¶ 0027 teaches the internal model 135 can be the machine learning system being trained by the training module 115. The internal model 135 can be any one of a variety of machine learning systems, including a neural network (that is, a neuron network)).
Though Kulkarni teaches a neural network embodiment of a machine learning system, Kulkarni, however, does not explicitly teach that the neural network is a deep neuron network.
But Magnani teaches a recommender system in which the system trains input specific state of the art deep neural networks (Magnani ¶ 0028 teaches system 10 trains input specific state of the art deep neural networks (that is, deep neuron network) for each input source, forges the neural networks together into a single multimodal architecture, and trains a novel policy network that learns to choose between them).
Kulkarni and Magnani are from the same or similar field of endeavor. Kulkarni teaches a recommender system to provide results that satisfy concerns of the user and the provider, such has relevant results that induce the user to use the provider. Magnani teaches machine learning solutions for product classification as a means to reduce time and economic costs of using human editors to assign product categories. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Kulkarni pertaining to classifier selection processes with the deep neural networks of Magnani.
The motivation for doing so is because machine learning solutions for product classification are very appealing as a mean to reduce time and economic costs of using human editors to assign product categories. (Magnani ¶ 0004).
Regarding claim 2, the combination of Kulkarni and Magnani teaches all of the limitations of claim 1, as described above.
Kulkarni teaches further comprising:
obtaining each of the situation conditions by combining the data factors based on a machine learning algorithm (Kulkarni ¶ 0022 teaches a data factor 125 can be assigned a plurality of impact scores. In an example, each of the plurality of impact scores can be associated with a goal 130. For example, a data factor 125 can have a first impact score associated with revenue generation and a second impact score associated with cross product marketing. In an example, the ordering of data factors can be based on the impact score associated with the currently relevant (e.g., modeled) goal (that is, obtaining each of the situation conditions by combining the data factors based on a machine learning algorithm)).
Regarding claim 3, the combination of Kulkarni and Magnani teaches all of the limitations of claim 2, as described above. 
Magnani teaches wherein the machine learning algorithm is a deep neuron network (DNN) algorithm (Magnani ¶ 0028 teaches system 10 trains input specific state of the art deep neural networks (that is, deep neuron network) for each input source, forges the neural networks together into a single multimodal architecture, and trains a novel policy network that learns to choose between them).
Regarding claim 6, the combination of Kulkarni and Magnani teaches all of the limitations of claim 1, as described above. 
Kulkarni teaches - 
selecting at least one target situation condition for performing information association by the information association algorithm from the situation conditions according to the at least one evaluating parameter (Kulkarni ¶ 0018 teaches the standard format can vary depending upon the ultimate goal 130 (that is, selecting at least one target situation condition for performing information association by the information association algorithm). For example, data to be input into a revenue model can be factored into a first format, while data to be input into a sales model can be factored into a second format; Kulkarni ¶ 0022 teaches the factorization module 120 can be configured to assign an impact score to the data factors 125. . . . In an example, the data factors 125 can be ordered by their assigned impact scores (that is,from the situation conditions according to the at least one evaluating parameter));
determining whether the at least one target situation condition satisfies a output requirement; generating the suggestion information when the at least one target situation condition satisfies the output requirement (Kulkarni ¶ 0022 teaches the subset of data factors 125 can be selected by selecting a predetermined number of data factors based on the impact score ordering (that is, determining whether the at least one target situation condition satisfies a output requirement). For example, if twenty data factors 125 are considered but only ten will be use, the twenty data factors 125 can be ordered and the first ten (e.g., most impactful or relevant) can be selected to produce the subset of data factors 125 (that is, generating the suggestion information when the at least one target situation condition satisfies the output requirement)); and
updating the situation conditions until the at least one correspondingly selected target situation condition satisfies the output requirement when the at least one target situation condition does not satisfy the output requirement, and generating the suggestion information (Kulkarni ¶ 0026 teaches that [c]ollected observations can be fed into the machine learning system when the system is being trained. In an example, training involves inputting data, observing the results, and indicating incorrect results. The machine learning system can then adjust its model (e.g., internal model 135) and the data can be fed through again, and again the results can be observed and incorrect results can be indicated to the machine learning system. This process can repeat until a satisfactory threshold of error (or correctness), desired number of cycles, or other predetermined condition is achieved(that is, updating the situation conditions till the at least one correspondingly selected target situation satisfies the output requirement when the at least one target situation condition does not satisfy the output requirement, and generating the suggestion information)).
Regarding claim 7, the combination of Kulkarni and Magnani teaches all of the limitations of claim 6, as described above. 
Kulkarni teaches -
wherein the output requirement is that a sample coverage rate of the at least one target situation condition to all of the situation conditions is larger or equal to a limit value (Kulkarni ¶ 0030 teaches a revenue goal model can be created to ascertain the item listings returned in search results that can benefit (e.g., increase) provider revenue. (that is, a sample coverage rate of the at least one target situation condition to all of the situation conditions is larger or equal to a limit value)).
Regarding claim 8, the combination of Kulkarni and Magnani teaches all of the limitations of claim 6, as described above. 
Kulkarni teaches -
wherein the output requirement is the number of the data factors that make up each of the situation conditions is less or equal to a limit value (Kulkarni ¶ 0022 teaches he data factors 125 can be ordered by their assigned impact scores. In an example, the subset of data factors 125 can be selected by selecting a predetermined number of data factors based on the impact score ordering. For example, if twenty data factors 125 are considered but only ten will be use, the twenty data factors 125 can be ordered and the first ten (e.g., most impactful or relevant) can be selected to produce the subset of data factors 125 (that is, the output requirement is the number of the data factors that make up each of the situation conditions is less or equal to a limit value)).
Regarding claim 10, the combination of Kukarni and Magnani teaches all of the limitations of claim 1, as described above. 
Kulkarni teaches -
generating an alarm information when a degree of deviation in respect of time of at least one of the at least one evaluating parameter and the user data conforms to an alarm condition (Kulkarni ¶ 0028 teaches a user interface can be presented to an administrator in order to identify errors in the output of the internal model 135 (that is, generating an alarm information when a degree of deviation in respect of time of at least one of the least evaluating and the user data conforms to an alarm condition)).
Regarding claim 11, the combination of Kulkarni and Magnani teaches all of the limitations of claim 1, as described above.
Kulkarni teaches [a] non-transitory computer readable medium having an instruction sequence, a computer system performs the data analysis method according to claim 1 when the instruction sequence is performed by a processor (Kulkarni ¶¶ 0067-70 teaches a computer system includes a processor and memory, as well as a machine-readable medium for storing instructions for execution by a processor).
Regarding claim 12, Kulkarni teaches [a] data analysis system, comprising:
 for collecting a user data, the user data comprising a plurality of data factors (Kulkarni ¶ 0017 teaches the input dataset can comprise collecting a user data, the user data comprising a plurality of data factors));
a situation condition generating module, for generating a plurality of situation conditions from the user data, each of the plurality of situation conditions being made up of at least one of the plurality of data factors (Kulkarni ¶ 0027 teaches input dataset is one or more data factors 125 associated with the goal 130 (that is, the goal 130 is a situation condition); Kulkarni ¶ 0014 teaches that [p]rovider goals can be identified . . . [G]oals can be defined as input labels into a machine learning system and correlated with factored information (that is, generating a plurality of situation conditions from the user data, each of the plurality of situation conditions being made up of at least one of the plurality of data factors));
an analysis module, for calculating a distribution ratio of each of the situation conditions to obtain a first data (Kulkarni ¶ 0024 teaches that [g]oals 130 can be reduced to input labels and fed into the machine learning system; input labels can also correspond to observations for the goal 130; moreoever, Kulkarni ¶ 0025 teaches that input observations (e.g., observations that are part of the input dataset) can be assigned a plurality of weights between input observations. For example, a first observation can be assigned a first weight and a second observation can be assigned a second weight. The differing weights can correspond to the effect the observation has on the machine learning system; that is, the application of the weights of Kulkarni to observations / labels (that is, a plurality of situation conditions is calculating a distribution ratio of each of the situation conditions to obtain a first data), and calculating a success ratio of information association of an information association algorithm under each of the situation conditions to obtain a second data (Kulkarni ¶ 0022 teaches the factorization module 120 can be configured to measure the impact a data factor 125 has on the model ( e.g., the degree to which changes in the particular data factor 125 influence the model's output). In an example, the factorization module 120 can be configured to assign an impact score to the data factors 125; Kulkarni ¶ 0026 teaches that [c]ollected observations can be fed into the machine learning system when the system is being trained) (that is, calculating a success ratio of information association of an information association algorithm under each of the situation conditions to obtain a second data));
an evaluating module, for obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data (Kulkarni ¶ 0022 teaches , the data factors 125 can be ordered by their assigned impact scores (that is, for obtaining at least one evaluating parameter of the information association algorithm under the situation conditions according to the first data and the second data)); 
a suggestion information generating module, for generating a suggestion information relating to the information association algorithm according to the at least one evaluating parameter (Kulkarni ¶ 0022 teaches the subset of data factors 125 can be selected by selecting a predetermined number of data factors (that is, generating a suggestion information) based on the impact score ordering (that is, relating to the information association algorithm according to the at least one evaluating parameter). For example, if twenty data factors 125 are considered but only ten will be 
wherein each of the data collecting module, the situation condition generating module, the analysis module, the evaluating module, and the suggestion information generating module is implemented by a processor or by a processor a by a circuit having the ability of data processing (Kulkarni ¶¶ 0067-70 teaches a computer system includes a processor and memory, as well as a machine-readable medium for storing instructions for execution by a processor; generally, Kulkarni teaches the use of modules within a system (see, e.g., Kulkarni, Fig. 1, and accompanying text)), and
wherein the situation condition generating module is further configured to add more data factors to each of the plurality of situation conditions by . . . neuron network (DNN) training to update each of the plurality of situation conditions (Kulkarni ¶ 0021 teaches that example, the factorization module 120 can be configured to autonomously (e.g., without human intervention) select the subset of data factors 125 (that is, adding more data factors to each of the plurality of situation conditions . . . to update each of the plurality of situation conditions); Kulkarni ¶ 0022 and Fig. 1 teaches that factorization module 120 can be configured to measure the impact a data factor 125 has on the model (e.g., the degree to which changes in the particular data factor 125 influence the model's output); Kulkarni Fig. 1 teaches:

    PNG
    media_image2.png
    717
    527
    media_image2.png
    Greyscale

Kulkarni ¶ 0005 teaches that the block diagram of Fig. 1 is an example system for search result ranking using machine learning. The machine learning of Kulkarni ¶ 0027 teaches the internal model 135 can be the machine learning system being trained by the training module 115. The internal model 135 can be any one of a variety of machine learning systems, including a neural network (that is, a neuron network)).
Though Kulkarni teaches a neural network embodiment of a machine learning system, Kulkarni, however, does not explicitly teach that the neural network is a deep neuron network.
But Magnani teaches a recommender system in which the system trains input specific state of the art deep neural networks (Magnani ¶ 0028 teaches system 10 trains input specific state of the art deep neural networks (that is, deep neuron network) for each input source, forges the neural networks together into a single multimodal architecture, and trains a novel policy network that learns to choose between them).
Kulkarni and Magnani are from the same or similar field of endeavor. Kulkarni teaches a recommender system to provide results that satisfy concerns of the user and the provider, such has relevant results that induce the user to use the provider. Magnani teaches machine learning solutions for product classification as a means to reduce time and economic costs of using human editors to assign product categories. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Kulkarni pertaining to classifier selection processes with the deep neural networks of Magnani.
The motivation for doing so is because machine learning solutions for product classification are very appealing as a mean to reduce time and economic costs of using human editors to assign product categories. . (Magnani ¶ 0004).
Regarding claim 13, the combination of Kulkarni and Magnani teaches all of the limitations of claim 12, as described above.
Kulkarni teaches -
wherein the situation condition generating module is further adapted to obtain each of the situation conditions by combining the data factors based on a machine learning algorithm (Kulkarni ¶ 0022 teaches a data factor 125 can be assigned a plurality of impact scores. In an example, each of the plurality of impact scores can be associated with a goal 130. For example, a data factor 125 can have a first impact score associated with revenue generation and a second impact score associated with cross product marketing. In an example, the ordering of data factors can be based on the impact score associated with the currently relevant (e.g., modeled) obtaining each of the situation conditions by combining the data factors based on a machine learning algorithm)).
Regarding claim 14, the combination of Kulkarni and Magnani teaches all of the limitations of claim 13, as described above. 
Magnani teaches wherein the machine learning algorithm is a deep neuron network algorithm (Magnani ¶ 0028 teaches system 10 trains input specific state of the art deep neural networks (that is, deep neuron network) for each input source, forges the neural networks together into a single multimodal architecture, and trains a novel policy network that learns to choose between them).
Regarding claim 17, the combination of Kulkarni and Magnani teaches all of the limitations of claim 12, as described above. 
Kulkarni teaches -
wherein the evaluating module is further adapted to:
select at least one target situation condition for performing information association by the information association algorithm from the situation conditions according to the at least one evaluating parameter (Kulkarni ¶ 0018 teaches the standard format can vary depending upon the ultimate goal 130 (that is, selecting at least one target situation condition for performing information association by the information association algorithm). For example, data to be input into a revenue model can be factored into a first format, while data to be input into a sales model can be factored into a second format; Kulkarni ¶ 0022 teaches the factorization module 120 can be configured to assign an impact score to the data factors 125. . . . In an example, select at least one target situation condition suitable for performing information association by the information association algorithm from the situation conditions according to the at least one evaluating parameter)), etc., into the recommender system);
determine whether the at least one target situation condition satisfies a output requirement; make the suggestion information generating module generate the suggestion information when the at least one target situation condition satisfies the output requirement (Kulkarni ¶ 0022 teaches the subset of data factors 125 can be selected by selecting a predetermined number of data factors based on the impact score ordering (that is, determining whether the at least one target situation condition satisfies a output requirement). For example, if twenty data factors 125 are considered but only ten will be use, the twenty data factors 125 can be ordered and the first ten (e.g., most impactful or relevant) can be selected to produce the subset of data factors 125 (that is, (generating the suggestion information when the at least one target situation condition satisfies the output requirement)); and
update the situation conditions until the at least one correspondingly selected target situation condition satisfies the output requirement when the at least one target situation condition does not satisfy the output requirement, and make the suggestion information generating module generate the suggestion information (Kulkarni ¶ 0026 teaches that [c]ollected observations can be fed into the machine learning system when the system is being trained. In an example, training involves inputting data, observing the results, and indicating incorrect results. The machine learning system can then adjust its model (e.g., internal model 135) and the update the situation conditions until the at least one correspondingly selected target situation satisfies the output requirement when the at least one target situation condition does not satisfy the output requirement, and generating the suggestion information)).
Regarding claim 18, the combination of Kulkarni and Magnani teaches all of the limitations of claim 17, as described above.
Kulkarni teaches -
wherein the output requirement is that a sample coverage rate of the at least one target situation condition to all of the situation conditions is larger or equal to a limit value (Kulkarni ¶ 0030 teaches a revenue goal model can be created to ascertain the item listings returned in search results that can benefit (e.g., increase) provider revenue. (that is, a sample coverage rate of the at least one target situation condition to all of the situation conditions is larger or equal to a limit value)).
Regarding claim 19, the combination of Kulkarni and Magnani teaches all of the limitations of claim 17, as described above.
Kulkarni teaches -
Wherein the output requirement is that the number of the data factors that make up each of the situation conditions is less or equal to a limit value (Kulkarni ¶ 0022 teaches he data factors 125 can be ordered by their assigned impact scores. In the output requirement is the number of the data factors that make up each of the situation conditions is less or equal to a limit value)).
Regarding claim 21, the combination of Kulkarni and Magnani teaches all of the limitations of claim 12, as described above. 
Kulkarni teaches -
further comprising:
an alarm module for generating an alarm information when a degree of deviation in respect of time of at least one of the at least one evaluating parameter and the user data conforms to an alarm condition (Kulkarni ¶ 0028 teaches a user interface can be presented to an administrator in order to identify errors in the output of the internal model 135 (that is, generating an alarm information when a degree of deviation in respect of time of at least one of the least evaluating and the user data conforms to an alarm condition)), wherein the alarm module is implemented by a processor or by a circuit having the ability of data processing (Kulkarni ¶¶ 0067-70 teaches a computer system includes a processor and memory, as well as a machine-readable medium for storing instructions for execution by a processor; generally, Kulkarni teaches the use of modules within a system (see, e.g., Kulkarni, Kulkarni teaches the alarm module is implemented by a processor or by a circuit having the ability of data processing)).
11.	Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20120078825 to Kulkarni et al. [hereinafter Kulkarni] in view of US Published Application 20180121533 to Magnani et al. [hereinafter Magnani] and Ahsan et al., “A Conceptual Model of Recommender System for Algorithm Selection,” AMCIS (2005) [hereinafter Ahsan].
Regarding claim 4, the combination of Kulkarni and Magnani teaches all of the limitations of claim 1, as described above.
However, the combination of Kulkarni and Magnani does not explicitly teach -
obtaining the at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data.
But Ahsan teaches - 
obtaining the at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data (Ahsan, Table 2, teaches Classifiers Accuracy (at least one evaluating parameter) between the datasets and each of the algorithms NN, Bagging, AdaBoost, Stacking, J38, IBk, NaiveBayes, and ZeroR generated by Cross Validation (obtaining at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data)).
Kulkarni, Magnani and Ahsan are from the same or similar field of endeavor. Kulkarni teaches a recommender system to provide results that satisfy concerns of the user and the provider, such has relevant results that induce the user to use the provider. Magnani teaches machine learning solutions for product classification as a means to reduce time and economic costs of using human editors to assign product categories. Ahsan teaches a classifier selection process involving mastering a lot of background information on the dataset, the model and the algorithms in question Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Kulkarni and Magnani pertaining to classifier selection processes through the use of the deep neural networks with the classifier selection process of Ahsan.
The motivation for doing so is reduce this effort by registering background information and the knowledge of the expert through comparison of various classifiers against different datasets and then come up with the most appropriate classifier for a particular dataset based on its unique characteristic. (Ahsan, Abstract).
Regarding claim 5, the combination of Kulkarni and Magnani teaches all of the limitations of claim 1, as described above.
However, the combination of Kulkarni and Magnani does not explicitly teach -
obtaining the at least one evaluating parameter by calculating a cross entropy of the first data and the second data.
But Ahsan teaches -
 by calculating a cross entropy of the first data and the second data (Ahsan, fifth full paragraph of page 1457, teaches to use cross-validation (cross entropy) . . . . The data set is divided into several parts (the first data), with each part in turn used to test a model fitted to the remaining parts (the second data) (that is, calculating a cross entropy of the first data and the second data)).
Kulkarni, Magnani and Ahsan are from the same or similar field of endeavor. Kulkarni teaches a recommender system to provide results that satisfy concerns of the user and the provider, such has relevant results that induce the user to use the provider. Magnani teaches machine learning solutions for product classification as a means to reduce time and economic costs of using human editors to assign product categories. Ahsan teaches a classifier selection process involving mastering a lot of background information on the dataset, the model and the algorithms in question Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Kulkarni and Magnani pertaining to classifier selection processes through the use of the deep neural networks with the cross validation of Ahsan.
The motivation for doing so is to reduce the effort of mastering voluminous background information on a dataset by registering background information and the knowledge of the expert through comparison of various classifiers against different datasets to arrive at the most appropriate classifier for a particular dataset based on its unique characteristic. (Ahsan, Abstract).
Regarding claim 15, the combination of Kulkarni and Magnani teaches all of the limitations of claim 12, as described above. 
However, the combination of Kulkarni and Magnani does not explicitly teach -
obtaining the at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data.
But Ahsan teaches -
Ahsan teaches wherein the evaluating module is further adapted to obtain the at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data ((Ahsan, Table 2, teaches Classifiers Accuracy (at least one evaluating parameter) between the datasets and each of the algorithms NN, Bagging, AdaBoost, Stacking, J38, IBk, NaiveBayes, and ZeroR generated by Cross Validation (to obtain at least one evaluating parameter by calculating a confidence interval of odds ratio of the information association algorithm under each of the situation conditions according to the first data and the second data)).
Kulkarni, Magnani and Ahsan are from the same or similar field of endeavor. Kulkarni teaches a recommender system to provide results that satisfy concerns of the user and the provider, such has relevant results that induce the user to use the provider. Magnani teaches machine learning solutions for product classification as a means to reduce time and economic costs of using human editors to assign product categories. Ahsan teaches a classifier selection process involving mastering a lot of background information on the dataset, the model and the algorithms in question Thus, it would Kulkarni and Magnani pertaining to classifier selection processes through the use of the deep neural networks with the classifier selection process of Ahsan.
The motivation for doing so is reduce this effort by registering background information and the knowledge of the expert through comparison of various classifiers against different datasets and then come up with the most appropriate classifier for a particular dataset based on its unique characteristic. (Ahsan, Abstract).
Regarding claim 16, the combination of Kulkarni and Magnani teaches all of the limitations of claim 12, as described above. 
However, the combination of Kulkarni and Magnani does not explicitly teach -
wherein the evaluating module is further adapted to obtain the at least one evaluating parameter by calculating a cross entropy of the first data and the second data.
But Ahsan teaches -
wherein the evaluating module is further adapted to obtain the at least one evaluating parameter by calculating a cross entropy of the first data and the second data (Ahsan, fifth full paragraph of page 1457, teaches to use cross-validation (cross entropy) . . . . The data set is divided into several parts (the first data), with each part in turn used to test a model fitted to the remaining parts (the second data) (that is, calculating a cross entropy of the first data and the second data)).
Kulkarni, Magnani and Ahsan are from the same or similar field of endeavor. Kulkarni teaches a recommender system to provide results that satisfy concerns of the Magnani teaches machine learning solutions for product classification as a means to reduce time and economic costs of using human editors to assign product categories. Ahsan teaches a classifier selection process involving mastering a lot of background information on the dataset, the model and the algorithms in question Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Kulkarni and Magnani pertaining to classifier selection processes through the use of the deep neural networks with the cross validation of Ahsan.
The motivation for doing so is to reduce the effort of mastering voluminous background information on a dataset by registering background information and the knowledge of the expert through comparison of various classifiers against different datasets to arrive at the most appropriate classifier for a particular dataset based on its unique characteristic. (Ahsan, Abstract).
Response to Arguments
12.	Examiner has fully considered Applicant’s arguments. Examiner responds below, accordingly.
13.	With respect to the rejection under Section 101, Applicant submits that “detailed above, the Examiner indicated that incorporating the feature of ‘training’ into the claims would help overcome the rejection under 35 USC § 101.” (Response at p. 8).
See MPEP § 2106.05(a); Example 39 - Method for Training a Neural Network for Facial Detection”). 
Examiner notes the Applicant’s amendment being directed towards advancing the prosecution of the application by the addition of the limitation “adding more data factors to each of the plurality of situation conditions by a deep neuron network (DNN) training to update each of the plurality of situation conditions.” 
However, Examiner respectfully disagrees that the addition of the feature of DNN training, without more, however, is unclear as to how such language provides “improvements to the functioning of a computer,” because, using claim 1 as a representative claim for discussion purposes, the claim recites, inter alia, with regard to the Applicant’s “situation condition” features:
A data analysis method, comprising:
* * *
generating a plurality of situation conditions from the user data, each . . . being made up of at least one of the plurality of data factors;
* * *
and adding more data factors to each of the plurality of situation conditions by a deep neuron network (DNN) training to update each of the plurality of situation conditions.
In this respect, the feature of situation condition “generating”, in which the situation conditions are each being made up of at least one of the plurality of data factors, and in turn, an “improvement to the functioning of a computer” is achieved through adding 
In comparison, the Specification recites the feature of “generation of different situation conditions from simple to complex. Take the DNN algorithm for example.” (PGPUB 20180150754 ¶ 0063-64 & Fig. 6). The Specification also recites that the situation conditions “may [be updated] by adding more data factors to each situation condition. For example, the data analysis system 100 automatically combines possible factors in previous level by DNN training to generate more complex situation conditions and finds out the information association algorithm having outstanding performance.” (PGPUB 20180150754 ¶ 0054). 
Examiner suggests that because “outstanding performance” can be obtained, appropriate support from the Specification may be relied upon such that the Applicant’s claims may recite features sufficient to obtain an “improvement to the functioning of a computer” as set out by the MPEP, and in view of the Guidance set out by the Office. The Examiner points out that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993).
14.	Applicant argues, inter alia, that “Ahsan does not disclose that a new characteristic . . . is added to the UCI data set to update the UCI dataset.” (Response at p. 11).
Examiner agrees. In this respect, the Examiner cites Kulkarni as teaching the features of Applicant’s claims, as set out in detail in the rejections above.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184